DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The examiner notes that support for the claimed was not found in provisional application 62/395,656 and as such the effective filing date for the claims is September 18, 2017.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “axial locking feature” in claim 1, 23, 24, 25, 26, 30, 31, “fixation feature” in claim 15, “attachment features” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about 4 mm" in claim 3 is a relative term which renders the claim indefinite.  The term "about 4 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what dimensions would fall in and out of “about 4 mm.” For example, would 6 mm be considered “about 4 mm” or not. The specification supports  “4mm” in paragraph 6 and it is suggested applicant claim that to overcome the 112 rejection. 

.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson US 2009/0228055.
Regarding Claim 1, Jackson discloses an elongated blade (Fig 2-4) configured to attach to a surgical device, the elongated blade comprising; 
a distal region having a curved internal surface configured to mate with a curved external surface of the surgical device (Fig 5, 16-17, distal end having curved internal surface to mate with curved  head #130 of a surgical device), wherein the distal region extends along a distal region longitudinal axis (Fig 5, 16, 17, axis extending vertically) 
a rotational locking feature (#124 and/or #126) on the curved internal surface that limits rotational movement of the elongated blade with respect to the surgical device (paragraph 52, 75), wherein the rotational locking feature comprises a substantially cylindrical protrusion (paragraph 52, Fig 5 where #124 and #126 are in the form of 
an axial locking feature (#106) on the curved internal surface that limits axial movement of the blade with respect to the surgical device (paragraph 51, abuts the top of #130 to prevent further distal axial movement). 
Regarding Claim 2, Jackson discloses the elongated blade is curved in at least one transverse cross-section (Fig 16-17, curved to match the cylindrical shape of #130). 
Regarding Claim 7, Jackson discloses the longitudinally extending protrusion (#36, See Fig 3) comprises at least one flat proximal (Fig 3, proximal surface near #100 in Fig 3 is flat) or distal surface. 
Regarding Claim 8, Jackson discloses a plurality of longitudinally extending protrusions (#36 and #36, Fig 3). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-12, 15, 16, 18-19, 21-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 2011/0263945 in view of Landry US 2004/0138662.
Regarding Claim 1, Peterson discloses an elongated blade (#200, Fig 3) configured to attach to a surgical device, the elongated blade comprising; 
a distal region having a curved internal surface configured to mate with a curved external surface of the surgical device (Fig 3, 9, distal end having curved internal surface to mate with curved  body #102 of a surgical device), wherein the distal region extends along a distal region longitudinal axis (Fig 3, 9, axis extending vertically),
a rotational locking feature (#214) on the curved internal surface that limits rotational movement of the elongated blade with respect to the surgical device (paragraph 48, when #214 is within grooves #118, rotational movement is limited), wherein the rotational locking feature comprises a protrusion (#214) extending along a protrusion longitudinal axis (Fig 3-4), wherein the protrusion longitudinal axis is parallel to the distal region longitudinal axis (Fig 1-2 grooves #118 extend vertically, paragraph 
an axial locking feature (#216 located on the interior of  #210) on the curved internal surface that limits axial movement of the blade with respect to the surgical device (paragraph 49 #210 engages recess #116 and limits axial movement). 
Regarding Claim 2, Peterson discloses the elongated blade is curved in at least one transverse cross-section (Fig 3, 9, curved to match the cylindrical shape of #102). 
Regarding Claim 7, Peterson discloses the longitudinally extending protrusion (arm #210, extends longitudinally and protrudes outward, Fig 4) comprises at least one flat proximal or distal surface (bottom surface is flat, see Fig 3-4). 
Regarding Claim 8, Jackson discloses a plurality of longitudinally extending protrusions (#214 can also be considered longitudinally extending grooves, where there are at least two, paragraph 48). 
Regarding Claim 9, Peterson discloses the axial locking feature comprises a laterally extending ridge (#212). 
Regarding Claim 10, Peterson discloses the distal region of the elongated blade further comprises a living hinge (#211, paragraph 47), and the laterally extending ridge is positioned at a distal portion of the living hinge (Fig 3-5). 
Regarding Claim 11, Peterson discloses the living hinge comprises an elongated tab cut into a sidewall of the distal region of the elongated blade (as seen in Fig 5). 
Claim 12, Peterson discloses the laterally extending ridge comprises angled surfaces (paragraph 50, Fig 1, angled surfaces to match the shape of recess #116 ). 
Regarding Claim 15-16, Peterson discloses a proximal region of the blade comprises at least one fixation feature configured to be attached to one or more surgical instruments,  wherein the fixation feature comprises a thru-hole (#230), a thru-slot, a notch, a groove, or a cut-out. 
Regarding Claim 18, Peterson discloses the elongated blade is a first elongated blade, and further comprising a second elongated blade configured to attach to the same surgical device as the first elongated blade, thereby creating a path for surgical access to the surgical device (Fig 5, where there are two blades to engage the two arms #110 of the surgical device). 
Regarding Claim 19, Peterson discloses the first and second elongated blades are joined are permanently joined  (near ref 219, Fig 5) at a proximal region of the first elongated blade and a proximal region of the second elongated blade (Fig 5). 
Regarding Claim 21, Peterson discloses the elongated blade is engaged with a bone anchor (#100, Fig 5), the bone anchor comprising attachment features (#116 and/or #118) configured to mate with at least one of the axial locking feature or the rotational locking feature of the elongated blade (paragraph 48, 49, Fig 5). 
Regarding Claim 23, Peterson discloses the elongated blade is further engaged with a disengagement instrument (#1200, paragraph 82), the disengagement instrument comprising a projecting member configured to push the axial locking feature away from bone anchor (paragraph 82-83). 

Landry discloses a surgical device (as seen in Fig 2) having a groove (#156, Fig 5), an elongated blade (Fig 26) configured to attach to the surgical device (Fig 29), the blade having a rotational locking feature having a protrusion (#252) that engage with the groove (#156) to prevent rotational movement (paragraph 215), the protrusion and groove being substantially cylindrical (Figs 38-39, 30).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the protrusion and groove of Peterson to be substantially cylindrical in view of Landry above because this provides a known shape for a protrusion and groove to engage each other and prevent rotation. 

Regarding Claim 22 Peterson as modified discloses the bone anchor comprises threads (#106 in Peterson) but does not disclose a set of distal threads terminating with cutting edges. 
Landry further discloses a bone anchor (#108) with a set of distal threads (lower threads #122) terminating with cutting edges (feature #124 creates opposing cutting edges) to allow the bone anchor to be self-tapping to facilitate insertion of the bone anchor into bone (paragraph 130).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Peterson as modified to include a set of distal threads terminating with cutting edges in view of Landry above 


Regarding Claim 24, Peterson as modified discloses a method of using the elongated blade of claim 1 (see rejection for claim 1 above), the method comprising, 
sliding the axial locking feature of the elongated blade past a corresponding axial locking feature on the surgical device (paragraph 49 in Peterson), locking the axial locking feature of the elongated blade to the corresponding axial locking feature on the surgical device, thereby limiting axial movement of the elongated blade with respect to the surgical device (paragraph 49 in Peterson),
adjusting the position of the surgical device using the elongated blade (paragraph 56 in Peterson, with the blade attached to the surgical device #100, the two may be implanted into a patient), and 
disengaging the axial locking feature (paragraph 83 in Peterson). 

Regarding Claim 25, Peterson as modified discloses sliding the axial locking feature of the elongated blade past a corresponding axial locking feature (#116, paragraph 49 in Peterson) on the surgical device comprises flexing a living hinge (#211 in Peterson) outwardly from the surface of the elongated blade (Fig 4, paragraph 49 in Peterson). 
Regarding Claim 26, Peterson as modified discloses comprising returning the living hinge to its original position after sliding the axial locking feature of the elongated 
Regarding Claim 28, Peterson as modified discloses sliding the rotational locking feature (#214) of the elongated blade into or onto a complementary rotational locking feature (#118) on the surgical device (paragraph 48 in Peterson). 
Regarding Claim 30, Peterson as modified discloses disengaging the axial locking feature comprises using a disengagement instrument (#1200, paragraph 82 in Peterson). 
Regarding Claim 31, Peterson as modified discloses using a disengagement instrument comprises pushing the axial locking feature away from the surgical device (paragraph 82 in Peterson).

Regarding Claim 27, Peterson as modified discloses the claimed invention as discussed above where the axial locking feature (#116 in Peterson) of the surgical device has angled surfaces (Fig 1-2 in Peterson, where #116 has angled upper and lower surfaces, it is noted the value of the angle is not claimed) but does not disclose locking the axial locking feature of the elongated blade to the corresponding axial locking feature on the surgical device further comprises engaging angled surfaces of the axial locking feature of the elongated blade to complementary angled surfaces of the axial locking feature of the surgical device. 
However, since the axial locking feature of the blade (#210, which includes #212 of Peterson) engages the axial locking feature (#116 of Peterson) of the surgical device (paragraph 50-51 in Peterson), it would been obvious to one having ordinary skill in the 

Regading Claim 29, Peterson as modified discloses the surgical device is a bone anchor (#100, Fig 1 in Peterson) that is implanted together with the blade (paragraph 56 in Peterson) but does not disclose wherein adjusting the position of the surgical device using the elongated blade further comprises cutting the bone with a cutting edge of a distal set of threads of the bone anchor. 
Landry further discloses a bone anchor (#108), where during insertion, cutting the bone with a cutting edge (feature #124 creates opposing cutting edges) of a distal set of threads (lower threads #122) of the bone anchor, the cutting edge allows the bone anchor to be self-tapping to facilitate insertion of the bone anchor into bone (paragraph 130).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Peterson as modified to include a set of distal threads terminating with cutting edges in view of Landry above because this allows the bone anchor to be self-tapping to facilitate insertion of the bone anchor into bone. It is noted that the blade and bone anchor are inserted/implanted together (as discussed above) such that with the modification, the position of the surgical device is adjusted using the elongated blade further comprises cutting the bone with a cutting edge of a distal set of threads of the bone anchor


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 2011/0263945 and Landry US 2004/0138662, as applied to claim 12 above, and in further view of McBride US 2013/0261679.
Peterson as modified discloses the claimed invention as discussed above where the ridge is located on a living hinge (#211 in Peterson) of the blade but does not disclose wherein the proximal surface of the laterally extending ridge creates an acute angle with a sidewall of the living hinge in at least one longitudinal cross section. 
McBride discloses a blade (Fig 1) with an axial locking feature comprising a living hinge (#74) with a laterally extending ridge (#92, Fig 7), the laterally extending ridge comprising angled surfaces (top and bottom surfaces #95), wherein the proximal surface of the laterally extending ridge creates an acute angle with an outer sidewall of the living hinge in at least one longitudinal cross section (see Fig below where in a cross section, dotted lines/axes are defined by the living hinge and proximal surface, where these axes define an acute angle), the ridge being shaped accordingly so as to securely retain the ridge within a corresponding locking feature (#90) of a surgical device (#190, paragraph 49).

    PNG
    media_image1.png
    503
    566
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Peterson as modified to change the shape of the ridge and corresponding axial locking feature of the surgical device with that taught in McBridge above such that an acute angle, as claimed, is defined  because this provides a known alternate shape to securely retain the ridge within a corresponding locking feature of a surgical device

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 2011/0263945 and Landry US 2004/0138662, as applied to claim 12 above, and in further view of McBride US 2013/0261679.
Peterson as modified discloses the claimed invention as discussed above where the ridge is located on a living hinge (#211 in Peterson) of the blade but does not disclose wherein the distal surface of the laterally extending ridge creates an obtuse angle with a sidewall of the living hinge in at least one longitudinal cross section. 
McBride discloses a blade (Fig 1) with an axial locking feature comprising a living hinge (#74) with a laterally extending ridge (#92, Fig 7), the laterally extending ridge comprising angled surfaces (top and bottom surfaces #95), wherein the distal surface of the laterally extending ridge creates an obtuse angle with an inner sidewall of the living hinge in at least one longitudinal cross section (see Fig below where in a cross section, dotted lines/axes are defined by the living hinge and distal surface, where these axes define an obtuse angle), the ridge being shaped accordingly so as to securely retain the ridge within a corresponding locking feature (#90) of a surgical device (#190, paragraph 49).

    PNG
    media_image2.png
    459
    558
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Peterson as modified to change the shape of the ridge and corresponding axial locking feature of the surgical device with that taught in McBridge above such that an obtuse angle, as claimed, is defined  because this provides a known alternate shape to securely retain the ridge within a corresponding locking feature of a surgical device.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 2011/0263945 in view of  Landry US 2004/0138662.

However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the thickness be about 1-4 mm  since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the thickness be about 1-4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 2011/0263945 and Landry US 2004/0138662, as applied to claim 1 above, and in further view of Cummins US 2015/0066042.
Paterson as modified discloses the claimed invention as discussed above but does not disclose the thickness of the walls of the blade ranges from 1 millimeters to about 4 millimeters. 
Cummins discloses a blade (#200) where the thickness of the walls of the blade ranges from 1 millimeters to about 4 millimeters (paragraph 74, 2-3mm).
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 2011/0263945 and Landry US 2004/0138662, as applied to claim 1 above, and in further view of Walker US 2017/0143.
Peterson as modified discloses the claimed invention as discussed above where the blade can be formed of a variety of biocompatible materials (paragraph 47 in Peterson) but does not disclose the elongated blade is formed of MoRe. 
Walker disclose a blade (#102) formed of MoRe (paragraph 16, 109) where MoRe is a known biocompatible material to form a blade. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Peterson as modified to have the blade formed of MoRe in view of Walker above because MoRe is a known biocompatible material used to form a blade. 

Claims 1, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 2011/0263945 in view of Landry US 2004/0138662.
Regarding Claim 1, Peterson discloses an elongated blade (#300, Fig 16-17, paragraph 58 where this blade is similar to the blade in Figs 3-4) configured to attach to a surgical device, the elongated blade comprising; 

a rotational locking feature (#314, similar to #214, paragraph 58) on the curved internal surface that limits rotational movement of the elongated blade with respect to the surgical device (paragraph 48, 59,  when #314 is within grooves #118, rotational movement is limited),  wherein the rotational locking feature comprises a protrusion (#314) extending along a protrusion longitudinal axis (Fig 16-17), wherein the protrusion longitudinal axis is parallel to the distal region longitudinal axis (Fig 1-2 grooves #118 extend vertically, paragraph 48, 59, where Figs 16-17 is similar to that of Fig 3-4, where #314 is located in the grooves, Fig 3-4 where the protrusion #314 would also also extend vertically and has a protrusion longitudinal axis that is parallel to the distal region longitudinal axis);
an axial locking feature (#310) on the curved internal surface that limits axial movement of the blade with respect to the surgical device (paragraph 49, 59 #310 engages recess #116 and limits axial movement). 

Regarding Claim 18, Peterson discloses the elongated blade is a first elongated blade, and further comprising a second elongated blade configured to attach to the same surgical device as the first elongated blade, thereby creating a path for surgical access to the surgical device (Fig 17, where there are two blades #300a, #300b) .
Claim 20, Peterson discloses the first and second elongated blades are non-permanently joined at a proximal region of the first elongated blade and a proximal region of the second elongated blade (Fig 16-17 where the proximal ends are not joined at all, where a clip or another device, such as device #400, paragraph 66,   can temporarily couple the proximal regions). 
Peterson discloses that the protrusion (#314) is shaped to fit a groove (#118) to prevent rotation (as discussed above, paragraph 48, 58) but does not disclose protrusion of  the rotational locking feature comprises is substantially cylindrical. 
Landry discloses a surgical device (as seen in Fig 2) having a groove (#156, Fig 5), an elongated blade (Fig 26) configured to attach to the surgical device (Fig 29), the blade having a rotational locking feature having a protrusion (#252) that engage with the groove (#156) to prevent rotational movement (paragraph 215), the protrusion and groove being substantially cylindrical (Figs 38-39, 30).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the protrusion and groove of Peterson to be substantially cylindrical in view of Landry above because this provides a known shape for a protrusion and groove to engage each other and prevent rotation. 

Response to Arguments
The examiner has modified the 112(b) rejection based on applicant’s amendment. Claim 3 still recites “about 4 mm” and is rejected for the same reasons as before (see also 112 rejection above). 
1/28/2021 have been fully considered but they are not persuasive. Jackson was reinterpreted in view of applicant’s amendments. Applicant does argue that pins #124, #126 has a longitudinal axis that is perpendicular to the longitudinal axis of the blade. The examiner disagrees that this is the only interpretation of Jackson. The pins of Jackson are cylindrical and thus has can define a “protrusion longitudinal axis” corresponding to the diameter of the pins that is parallel to the distal region longitudinal axis. 
Applicant’s arguments with respect to claim(s) above regarding Peterson have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection with Peterson in view of Landry was made in view of applicant’s amendments. 
See PTO 892 for Beyer, which discloses a similar device having a rotational lock feature (Fig 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773